DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 08/10/2020. Claims 1–13
are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2018-030544, filed on 02/23/2018.

Claim Objection(s)
Claims 1 & 11 are objected to because of claim informalities.
As to claim 1, the claim does not appear to follow the standard format wherein there is a preamble, a transitional phrase, punctuation, and a body. Accordingly, it is unclear what limitations of claim 1 should be given patentable weight.
As to claim 11, “includes” is not a common transitional phrase, and there appears to be a missing punctuation after “includes.” 
Appropriate correction is required. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “external world recognition portion”, “relative position information calculation portion”, “first communication control portion”, and “second communication control portion” in claims 11–13 & claim 13, respectively. 
The corresponding structure described in the specification (referring to the PGPUB for citation purposes) as performing the claimed function at least includes:
As to an external world recognition portion: “an external world recognition portion, which is a shape recognition device such as a stereo camera and a laser radar
As to a communication control portion: “An antenna directionality control portion 30” See at least ¶ 18, FIG. 2A. Support may also include: “antenna rotational angle control portion 42.” See at least ¶ 19, FIG. 3.
Examiner notes that there appears to be no corresponding structure for “relative position information calculation portion” in the specification. 
The claims in this application are given their broadest reasonable
interpretation using the plain meaning of the claim language in light of the
specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of a claim element (also commonly
referred to as a claim limitation) is limited by the description in the
specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover
the corresponding structure described in the specification as performing the
claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11–13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 11, claim element “relative position information calculation portion” is a limitation that invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Examiner notes that Applicant’s Specification at most discloses that, “the relative position information calculation portion 29 calculates the relative position information, which is the information about the relative distance, the relative speed, and the relative angle between the preceding vehicle 1 and the following vehicle 2 itself.” See at least ¶ 24. However, there is no mention of any kind of structure that may be used to perform the calculations. Therefore, claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Examiner notes claims 12–13 depend from claim 11.
Therefore, claims 11–13 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 & 11–13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
	As to claim 4, claim element “regularly arranged” is vague and indefinite. Namely, it is not clear what criteria constitutes an element antenna being regularly 
As to claim 11, claim element “relative position information calculation portion” is a limitation that invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Examiner notes that Applicant’s Specification (citing the PGPUB for citation purposes) at most discloses that, “the relative position information calculation portion 29 calculates the relative position information, which is the information about the relative distance, the relative speed, and the relative angle between the preceding vehicle 1 and the following vehicle 2 itself.” See at least ¶ 24. However, there is no mention of any kind of structure that may be used to perform the calculations. Therefore, claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Examiner notes claims 12–13 depend from claim 11.
Therefore, claims 11–13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.
Appropriate correction is required. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejection(s)—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–4 & 6–13 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Foerster et al. (US20200077279A1; hereinafter referred to as Foerster). 

As to claim 1, Foerster discloses wherein the communication control apparatus causes radio wave radiation of an antenna of the first vehicle to have directionality toward an antenna of the second vehicle based on input relative position information between the second vehicle and the first vehicle (Vehicles 400 and 402 are able to exchange messages for a variety of purposes such as platooning, collision avoidance, autonomous driving, and others. Additionally, vehicle 400 is able to determine a position of vehicle 402 and adjust the radiation pattern of its antenna system accordingly. See at least ¶ 40, FIGS. 4, 7.).

	Independent claim 9 is rejected under the same rationale as independent claim 1 as the claims recite nearly identical subject matter but for minor differences.

As to claims 2 & 10, Foerster discloses wherein the communication control apparatus variably controls a direction of the radio wave radiation of the antenna of the first vehicle toward the second vehicle based on the relative position Vehicle 400 is able to determine a position of vehicle 402 and adjust the radiation pattern of its antenna system accordingly …. . Based on the location of vehicle 402 in comparison to its own location, vehicle 400 activates the zone with the most suitable beam angle. See at least ¶ 40, FIGS. 4, 7.).

As to claim 3, Foerster discloses wherein the communication control apparatus variably controls the direction of the radio wave radiation by electronically changing the direction of the radio wave radiation (The antennas 200 are centrally controlled by electronics in the vehicle 102 to appropriately set the antenna gains and phases to provide the desired directionality of the beams. See at least ¶ 21, FIGS. 2, 3.).

As to claim 4, Foerster discloses wherein the communication control apparatus variably controls the direction of the radio wave radiation by selectively combining a plurality of regularly arranged element antennas (The antennas 200 form an antenna array that can be controlled to direct the energy of the transmissions in a desired direction or multiple desired directions corresponding with one or more areas of interest …. Any antenna may be grouped with any other antenna or set of antennas, and the groupings may be reconfigured dynamically based on current needs [i.e., a set or grouping of element antennas may be chosen as to control the directionality of the radio wave radiation. This is further exemplified in FIG. 2, which shows that rear antennas may be selected for rear radio directivity, front and left antennas may be selected for diagonal front-left directivity, and so forth.]. See at least ¶ 20, FIG. 2.).

claim 6, Foerster discloses wherein the second vehicle is a preceding vehicle and the first vehicle is a following vehicle following behind the preceding vehicle (FIG. 7 illustrates a platoon wherein each vehicle, including the preceding and the following vehicles, is configured with a communication control apparatus. For example, the left-most car travelling to the right and labeled 102 may be considered a first vehicle following the right-most car travelling to the right and also labeled 102. The right-most car labeled 102 may thus be considered the second vehicle as it is preceding the first vehicle.  See also ¶¶ 48–50).

As to claim 7, Foerster discloses wherein the relative position information is acquired by the following vehicle (Vehicles 400 and 402 are able to exchange messages for a variety of purposes such as platooning … the vehicle 402 may send position information to vehicle 400. See at least ¶ 40. See also FIG. 4, which illustrates that in addition to receiving position information from the vehicle 402, the vehicle 400 may transmit position information to the vehicle 402. See also FIG. 7, which illustrates a platooning embodiment wherein the vehicles in the platoon may share position information with each other. Keeping the above in mind, a following vehicle in a platoon would acquire position information from another vehicle in its platoon.).

As to claim 11, Foerster discloses:
an external world recognition portion configured to recognize the second vehicle (The desired radiation pattern may be based on information received about the vehicles surrounding environment …. the vehicle may include video cameras, laser range finding system, radar, and others. See at least ¶ 23, FIG. 3.),
The desired radiation pattern may be also based on information received from other vehicles or other devices enabled for vehicular communication. See at least ¶ 26, FIG. 3. See also ¶ 34, which discusses the structure of the relative position information calculation portion—that is, the communication systems 314 in FIG. 3.), and
a first communication control portion configured to cause radio wave radiation of an antenna of the first vehicle to have directionality toward an antenna of the second vehicle based on the relative position information (The V2V or V2X application may be configured to send pattern control instructions to the pattern controller 316 for setting the radiation pattern of the antenna array 200 [i.e., the V2V application may function as a first communication control portion.]. See at least ¶ 37. Vehicles 400 and 402 are able to exchange messages for a variety of purposes such as platooning, collision avoidance, autonomous driving, and others. Additionally, vehicle 400 is able to determine a position of vehicle 402 and adjust the radiation pattern of its antenna system accordingly [i.e., directionality of the radio wave radiation is based on relative position information.]. See at least ¶ 40, FIGS. 4, 7.).

As to claim 12, Foerster discloses wherein the first communication control portion variably controls a direction of the radio wave radiation of the antenna of the first vehicle toward the second vehicle based on the relative position information (Vehicle 400 is able to determine a position of vehicle 402 and adjust the radiation pattern of its antenna system accordingly …. . Based on the location of vehicle 402 in comparison to its own location, vehicle 400 activates the zone with the most suitable beam angle [i.e., antenna beam directionality is based on the relative position information between a first vehicle and a second vehicle.]. See at least ¶ 40, FIGS. 4, 7. the vehicles 102 in the platoon 700 are configured to adapt the beam angle of their antenna array in order to communicate with other vehicles 102 in the platoon 700 [i.e., antenna beam directionality may be controlled as to be towards a following or a preceding vehicle while in a platoon.] See at least ¶ 48, FIG. 7.).

As to claim 13, Foerster discloses wherein the second vehicle includes a second communication control portion configured to cause radio wave radiation of the antenna of the second vehicle to have directionality toward the antenna of the first vehicle based on the relative position information (Vehicle 400 is able to determine a position of vehicle 402 and adjust the radiation pattern of its antenna system accordingly …. . Based on the location of vehicle 402 in comparison to its own location, vehicle 400 activates the zone with the most suitable beam angle [i.e., antenna beam directionality is based on the relative position information between a first vehicle and a second vehicle.]. See at least ¶ 40, FIGS. 4, 7. the vehicles 102 in the platoon 700 are configured to adapt the beam angle of their antenna array in order to communicate with other vehicles 102 in the platoon 700 [i.e., antenna beam directionality may be controlled as to be towards a following or a preceding vehicle while in a platoon.] See at least ¶ 48, FIG. 7. Furthermore, see FIGS. 6 and 7, which explicitly showcase that the preceding vehicles’ antenna directionalities are pointed towards the following vehicle.).

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Foerster in view of Kim (US20170149130A1; hereinafter referred to as Kim).

As to claim 5, Foerster fails to explicitly disclose wherein the communication control apparatus variably controls the direction of the radio wave radiation by physically rotating the antenna to thus change the direction of the radio wave radiation.
However, Kim teaches wherein the communication control apparatus variably controls the direction of the radio wave radiation by physically rotating the antenna to thus change the direction of the radio wave radiation (A directional pattern of an antenna is adjusted … by using a mechanical rotation. See at least ¶ 6). 
Foerster discloses a communication control apparatus which causes radio wave radiation of an antenna to have directionality toward an antenna of a second vehicle. Kim teaches controlling the direction of the radio wave radiation by physically rotating the antenna.
. 

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Foerster in view of Inoue et al. (US20160236685A1; hereinafter referred to as Inoue).

As to claim 8, Foerster discloses wherein the relative position information is a relative distance (The signal transmissions may be used for data communication between the vehicles 102. Additionally, the signal transmissions may be used for determining a distance between vehicles 102 [i.e., the relative position information is a relative distance between the host vehicle and the vehicle transmitting signals]. See at least ¶ 48, FIG. 7.).
Foerster fails to explicitly disclose wherein the relative position information is a relative speed and a relative angle.
However, Inoue teaches wherein the relative position information is a relative speed and a relative angle (Specifically, on the basis of information on the … relative speed[,] and angle of each target acquired from the radar device 21, the preceding-vehicle determining unit 101 determines whether there is any target traveling in the same direction as the traveling direction of the vehicle CR on the lane where the vehicle CR travels [i.e., relative speed and relative angle is relative position information that may be used to determine a position of a vehicle (e.g., a preceding vehicle) proximate to the host vehicle.]. See at least ¶ 46, FIG. 3.).
Foerster discloses causing radio wave radiation of a first antenna to have directionality towards a second antenna of a second vehicle based on input relative position information, wherein the relative position information is a relative distance. Inoue teaches wherein the relative position information is a relative speed and a relative angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foerster and include the feature of wherein the relative position information is a relative speed and a relative angle, as taught by Inoue, because utilizing relative speed and a relative angle is a well-known feature in the art for in painting a more complete picture of the position and future position of a proximate vehicle relative to a host vehicle. The incorporation of this feature enables an invention to more accurately determine the position and future position of a proximate vehicle, and thus the causing directionality of an antenna to be towards a second antenna of a second vehicle may be enhanced. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668                                                                                                                                                                                                        /LAIL A KLEINMAN/Primary Examiner, Art Unit 3668